DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 3/7/2022 for application number 16/579,010. 
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilzer (Pub. No. 2015/0356195) in view of Knysz et al. (Pub. No. 2013/0018960).

In reference to claim 1, Kilzer teaches a method (para. 0061) for presenting media consumption information, the method comprising: receiving, from a user device that is associated with a consuming user, a request to view one or more video items (user requests video history, para. 0049); and causing, via a user interface that includes media content items for presentation, a plurality of video elements that each represent one of a plurality of video items to be presented (videos are displayed, see figs. 4-5, para. 0036; 0053-54), wherein the plurality of video items includes a video item that is represented by a video element (the media items represent watched video items, para. 0035).
However, Kilzer does not explicitly teach wherein the video element is presented along with (i) an indication that the video item was shared by a sharing user with the consuming user based on social context information and (ii) an indication that the video item was previously watched by the consuming user with at least one other user based on the social context information.
the video element is presented along with (i) an indication that the video item was shared by a sharing user with the consuming user based on social context information and (ii) an indication that the video item was previously watched by the consuming user with at least one other user based on the social context information (both the “leader,” or sharing user of a video, and group members watching, or consuming users of the video, are be displayed for a video being played, para. 0086-0111, 0120-21, 0132-35, 0251, figs. 11, 16, 18; the Examiner notes that attached OA appendix document showing clearer versions of figure 11 and 16 of Knysz. Figure 11 shows that for a current video 1104, the consuming users are displayed 1106, and the sharing user is displayed under the pause button of the video. Figure 16 further shows the “Lead History” selected in right panel).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer and Knysz before the earliest effective filing date, to modify the video display as disclosed by Kilzer to include the sharing and other consuming user as taught by Knysz (in other words, it would be obvious that if the history list of Kilzer stored and displayed the sharing and consuming user data taught by Knysz, it would result in the history list displaying the sharing and consuming users in the history list, in the same way that Kilzer stores other descriptive metadata of a current video, like the title of the video and duration of the playback, para. 0007, for later display in the history). 
One of ordinary skill in the art would have been motivated to modify the video display of Kilzer to include the other users of Knsyz because Kilzer discloses that it is helpful to store and display additional metadata with the videos so the user can more easily recognize previously played vidoes, (Kilzer, para. 0006-07); and Knysz teaches useful metadata that can be displayed to the user, and that it would be desirable for a user to access a history of led videos, (Knysz, para. 0012, 0251).

In reference to claim 8, Kilzer teaches a system for presenting media consumption information, the system comprising: a hardware processor (para. 0057) that is programmed to: receive, from a user device that is associated with a consuming user, a request to view one or more video items (user requests video history, para. 0049); and cause, via a user interface that includes media content items for presentation, a plurality of video elements that each represent one of a plurality of video items to be presented (videos are displayed, see figs. 4-5, para. 0036; 0053-54), wherein the plurality of video items includes a video item that is represented by a video element (the media items represent watched video items, para. 0035).
However, Kilzer does not explicitly teach wherein the video element is presented along with (i) an indication that the video item was shared by a sharing user with the consuming user based on social context information and (ii) an indication that the video item was previously watched by the consuming user with at least one other user based on the social context information.
Knysz teaches the video element is presented along with (i) an indication that the video item was shared by a sharing user with the consuming user based on social context information and (ii) an indication that the video item was previously watched by the consuming user with at least one other user based on the social context information (both the “leader,” or sharing user of a video, and group members watching, or consuming users of the video, are be displayed for a video being played, para. 0086-0111, 0120-21, 0132-35, 0251, figs. 11, 16, 18; the Examiner notes that attached OA appendix document showing clearer versions of figure 11 and 16 of Knysz. Figure 11 shows that for a current video 1104, the consuming users are displayed 1106, and the sharing user is displayed under the pause button of the video. Figure 16 further shows the “Lead History” selected in right panel).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer and Knysz before the earliest effective filing date, to modify the video display as disclosed by Kilzer to include the sharing and other consuming user as taught by Knysz (in other words, it would be obvious that if the history list of Kilzer stored and displayed the sharing and consuming user data taught by Knysz, it would result in the history list displaying the sharing and consuming users in the history list, in 
One of ordinary skill in the art would have been motivated to modify the video display of Kilzer to include the other users of Knsyz because Kilzer discloses that it is helpful to store and display additional metadata with the videos so the user can more easily recognize previously played vidoes, (Kilzer, para. 0006-07); and Knysz teaches useful metadata that can be displayed to the user, and that it would be desirable for a user to access a history of led videos, (Knysz, para. 0012, 0251).

In reference to claim 15, Kilzer teaches a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting media consumption information, the method comprising (non-transitory medium, para. 0057): receiving, from a user device that is associated with a consuming user, a request to view one or more video items (user requests video history, para. 0049); and causing, via a user interface that includes media content items for presentation, a plurality of video elements that each represent one of a plurality of video items to be presented (videos are displayed, see figs. 4-5, para. 0036; 0053-54), wherein the plurality of video items includes a video item that is represented by a video element (the media items represent watched video items, para. 0035).
However, Kilzer does not explicitly teach wherein the video element is presented along with (i) an indication that the video item was shared by a sharing user with the consuming user based on social context information and (ii) an indication that the video item was previously watched by the consuming user with at least one other user based on the social context information.
Knysz teaches the video element is presented along with (i) an indication that the video item was shared by a sharing user with the consuming user based on social context information and (ii) an indication that the video item was previously watched by the consuming user with at least one other user based on the social context information (both the “leader,” or sharing user of a video, and group members watching, or consuming users of the video, are be displayed for a video being played, para. 0086-0111, 0120-21, 0132-35, 0251, figs. 11, 16, 18; the Examiner notes that attached OA appendix document showing clearer versions of figure 11 and 16 of Knysz. Figure 11 shows that for a current video 1104, the consuming users are displayed 1106, and the sharing user is displayed under the pause button of the video. Figure 16 further shows the “Lead History” selected in right panel).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer and Knysz before the earliest effective filing date, to modify the video display as disclosed by Kilzer to include the sharing and other consuming user as taught by Knysz (in other words, it would be obvious that if the history list of Kilzer stored and displayed the sharing and consuming user data taught by Knysz, it would result in the history list displaying the sharing and consuming users in the history list, in the same way that Kilzer stores other descriptive metadata of a current video, like the title of the video and duration of the playback, para. 0007, for later display in the history). 
One of ordinary skill in the art would have been motivated to modify the video display of Kilzer to include the other users of Knsyz because Kilzer discloses that it is helpful to store and display additional metadata with the videos so the user can more easily recognize previously played vidoes, (Kilzer, para. 0006-07); and Knysz teaches useful metadata that can be displayed to the user, and that it would be desirable for a user to access a history of led videos, (Knysz, para. 0012, 0251).
	
Claims 2-6, 9-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilzer (Pub. No. 2015/0356195) in view of Knysz et al. (Pub. No. 2013/0018960) as applied to claims 1, 8, and 17 above, and in further view of Evans et al. (Pub. No. 2009/0282052).

In reference to claim 2, Kilzer and Knysz do not explicitly teach the method of claim 1, further comprising receiving, from the sharing user, a request to share the video item, wherein an address is associated with the video item that includes a plurality of characters associated with the sharing user.
Evans teaches the method of claim 1, further comprising receiving, from the sharing user, a request to share the video item (user can share content, para. 0053, 15), wherein an address is associated with the video item (URL may be associated with video, para. 0015) that includes a plurality of characters associated with the sharing user (URL includes identifier associated with sharing user, para. 0016-17).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.
One of ordinary skill in the art would have been motivated to modify the video history of Kilzer and Kynsz to include the URL of Evans because it provides a way for the history list of Kilzer to track the sharing user as taught in Knysz.
In reference to claim 3, Kilzer and Knysz do not explicitly teach the method of claim 2, further comprising: receiving, from the user device that is associated with the consuming user, a request to play the video item; determining, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, storing information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user.
Evans teaches the method of claim 2, further comprising: receiving, from the user device that is associated with the consuming user, a request to play the video item (accessing user request is determining, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, storing information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user (using identifier in URL, the sharing user is determined, and the data is stored, para. 0030-32).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.
One of ordinary skill in the art would have been motivated to modify the video history of Kilzer and Kynsz to include the URL of Evans because it provides a way for the history list of Kilzer to track the sharing user as taught in Knysz.
In reference to claim 4, Kilzer teaches the method of claim 2, further comprising: receiving a request for a media consumption history associated with the consuming user; and querying a media consumption database for the social context information (user requests video history, and web history database is queried for information para. 0049).
However, Kilzer does not explicitly teach wherein the social context information comprises (i) information indicating video items shared with the consuming user by one or more sharing users and (ii) information indicating video items watched by the consuming user with one or more other users.
Knysz teaches the social context information comprises (i) information indicating video items shared with the consuming user by one or more sharing users (lead, or sharing, user, para. 0135) and (ii) information indicating video items watched by the consuming user with one or more other users (group members, para. 0111, 0069). 

One of ordinary skill in the art would have been motivated to modify the video display of Kilzer to include the other users of Knsyz because Kilzer discloses that it is helpful to store and display additional metadata with the videos so the user can more easily recognize previously played vidoes, para. 0006-07; and Knysz teaches useful metadata that can be displayed to the user.
In reference to claim 5, Knsyz teaches the method of claim 4, wherein the media consumption history further comprises information indicating that the video item was shared in the context of a social messenger conversation (Knysz teaches social messaging, and storing information about the group, para. 0086).
In reference to claim 6, Knsyz teaches the method of claim 5, wherein the address further comprises information indicating other users that were included in the social messenger conversation (URL can comprise group information, which indicates that other users were in the social messaging group, para. 0078, 112, 119-20).

In reference to claim 9, Kilzer and Knysz do not explicitly teach the system of claim 8, wherein the hardware processor is further programmed to receive, from the sharing user, a request to share the video item, wherein an address is associated with the video item that includes a plurality of characters associated with the sharing user.
Evans teaches the system of claim 8, wherein the hardware processor is further programmed to receive, from the sharing user, a request to share the video item (user can share content, para. 0053, 15), wherein an address is associated with the video item (URL may be associated with video,  that includes a plurality of characters associated with the sharing user (URL includes identifier associated with sharing user, para. 0016-17).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.
One of ordinary skill in the art would have been motivated to modify the video history of Kilzer and Kynsz to include the URL of Evans because it provides a way for the history list of Kilzer to track the sharing user as taught in Knysz.
In reference to claim 10, Kilzer and Knysz do not explicitly teach the system of claim 9, wherein the hardware processor is further programmed to: receive, from the user device that is associated with the consuming user, a request to play the video item; determine, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, store information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user.
Evans teaches the system of claim 9, wherein the hardware processor is further programmed to: receive, from the user device that is associated with the consuming user, a request to play the video item (accessing user request is received, para. 0029); determine, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, store information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user (using identifier in URL, the sharing user is determined, and the data is stored, para. 0030-32).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.
One of ordinary skill in the art would have been motivated to modify the video history of Kilzer and Kynsz to include the URL of Evans because it provides a way for the history list of Kilzer to track the sharing user as taught in Knysz.
In reference to claim 11, Kilzer teaches the system of claim 9, wherein the hardware processor is further programmed to: receive a request for a media consumption history associated with the consuming user; and query a media consumption database for the social context information (user requests video history, and web history database is queried for information para. 0049).
However, Kilzer does not explicitly teach wherein the social context information comprises (i) information indicating video items shared with the consuming user by one or more sharing users and (ii) information indicating video items watched by the consuming user with one or more other users.
Knysz teaches the social context information comprises (i) information indicating video items shared with the consuming user by one or more sharing users (lead, or sharing, user, para. 0135) and (ii) information indicating video items watched by the consuming user with one or more other users (group members, para. 0111, 0069). 
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer and Knysz before the earliest effective filing date, to modify the video display as disclosed by Kilzer to include the sharing and other consuming user as taught by Knysz.
One of ordinary skill in the art would have been motivated to modify the video display of Kilzer to include the other users of Knsyz because Kilzer discloses that it is helpful to store and display 
In reference to claim 12, Knsyz teaches the system of claim 11, wherein the media consumption history further comprises information indicating that the video item was shared in the context of a social messenger conversation (Knysz teaches social messaging, and storing information about the group, para. 0086).
In reference to claim 13, Knsyz teaches the system of claim 12, wherein the address further comprises information indicating other users that were included in the social messenger conversation (URL can comprise group information, which indicates that other users were in the social messaging group, para. 0078, 112, 119-20).

In reference to claim 16, Kilzer and Knysz do not explicitly teach the non-transitory computer-readable medium of claim 15, wherein the method further comprises receiving, from the sharing user, a request to share the video item, wherein an address is associated with the video item that includes a plurality of characters associated with the sharing user.
Evans teaches the non-transitory computer-readable medium of claim 15, wherein the method further comprises receiving, from the sharing user, a request to share the video item (user can share content, para. 0053, 15), wherein an address is associated with the video item (URL may be associated with video, para. 0015) that includes a plurality of characters associated with the sharing user (URL includes identifier associated with sharing user, para. 0016-17).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.

In reference to claim 17, Kilzer and Knysz do not explicitly teach the non-transitory computer-readable medium of claim 16, wherein the method further comprises: receiving, from the user device that is associated with the consuming user, a request to play the video item; determining, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, storing information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user.
Evans teaches the non-transitory computer-readable medium of claim 16, wherein the method further comprises: receiving, from the user device that is associated with the consuming user, a request to play the video item (accessing user request is received, para. 0029); determining, based on the plurality of characters included in the address, that the request to play the video item is associated with the request, from the sharing user, to share the video item; and in response to receiving the request to play the video item, storing information related to the request to play the video item and the social context information, wherein the social context information comprises information indicating that the request to play the video item is associated with the sharing user (using identifier in URL, the sharing user is determined, and the data is stored, para. 0030-32).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer, Knysz, and Evans before the earliest effective filing date, to modify the video history as disclosed by Kilzer to include the URL as taught by Evans.

In reference to claim 18, Kilzer teaches the non-transitory computer-readable medium of claim 16, wherein the method further comprises: receiving a request for a media consumption history associated with the consuming user; and querying a media consumption database for the social context information (user requests video history, and web history database is queried for information para. 0049).
However, Kilzer does not explicitly teach wherein the social context information comprises (i) information indicating video items shared with the consuming user by one or more sharing users and (ii) information indicating video items watched by the consuming user with one or more other users.
Knysz teaches the social context information comprises (i) information indicating video items shared with the consuming user by one or more sharing users (lead, or sharing, user, para. 0135) and (ii) information indicating video items watched by the consuming user with one or more other users (group members, para. 0111, 0069). 
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer and Knysz before the earliest effective filing date, to modify the video display as disclosed by Kilzer to include the sharing and other consuming user as taught by Knysz.
One of ordinary skill in the art would have been motivated to modify the video display of Kilzer to include the other users of Knsyz because Kilzer discloses that it is helpful to store and display additional metadata with the videos so the user can more easily recognize previously played vidoes, para. 0006-07; and Knysz teaches useful metadata that can be displayed to the user.
In reference to claim 19, Knsyz teaches the non-transitory computer-readable medium of claim 18, wherein the media consumption history further comprises information indicating that the video item was shared in the context of a social messenger conversation (Knysz teaches social messaging, and storing information about the group, para. 0086).
In reference to claim 20, Knsyz teaches the non-transitory computer-readable medium of claim 19, wherein the address further comprises information indicating other users that were included in the social messenger conversation (URL can comprise group information, which indicates that other users were in the social messaging group, para. 0078, 112, 119-20).

Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilzer (Pub. No. 2015/0356195) in view of Knysz et al. (Pub. No. 2013/0018960) and Evans et al. (Pub. No. 2009/0282052) as applied to claims 5, 12, and 19 above, and in further view of Cohen et al. (Pub. No. 2015/0127603).

In reference to claim 7, Kilzer, Knysz, and Evans do not explicitly teach the method of claim 5, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared.
Cohen teaches the method of claim 5, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared (“CLocID” in the URL identifies location within chat content, para. 0103).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer, Knysz, Evans, and Cohen before the earliest effective filing date, to modify the context as disclosed by Knysz to include the chat location as taught by Cohen.

In reference to claim 14, Kilzer, Knysz, and Evans do not explicitly teach the system of claim 12, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared.
Cohen teaches the system of claim 12, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared (“CLocID” in the URL identifies location within chat content, para. 0103).
It would have been obvious to one of ordinary skill in art, having the teachings of Kilzer, Knysz, Evans, and Cohen before the earliest effective filing date, to modify the context as disclosed by Knysz to include the chat location as taught by Cohen.
One of ordinary skill in the art would have been motivated to modify the context of Knysz to include the chat location of Cohen because it helps invite users into a chat session (Cohen, para. 0007).
In reference to claim 21, Kilzer, Knysz, and Evans do not explicitly teach the non-transitory computer-readable medium of claim 19, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared.
Cohen teaches the non-transitory computer-readable medium of claim 19, wherein the information indicating that the video item was shared in the context of the social messenger conversation comprises a URL associated with a location in the social messenger conversation where the video item was shared (“CLocID” in the URL identifies location within chat content, para. 0103).

One of ordinary skill in the art would have been motivated to modify the context of Knysz to include the chat location of Cohen because it helps invite users into a chat session (Cohen, para. 0007).

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Figures 11, 16, and 18 of Knysz teach an indication that a current video item was shared by a sharing user and an indication that the video item is currently being watched with other users. When the video and metadata of Knysz are combined with primary reference Kilzer, which teaches displaying a history list of previously watched videos, the result would an indication that a previously watched video item was shared by a sharing user, and an indication that the previously watched video item was watched with other users. In other words, Kilzer teaches a video history list showing past watched videos with extracted descriptive metadata. If you navigated to the video of Knysz, and saved the video and extracted the descriptive metadata of a sharing user and watched-with users (which Knysz explicitly suggests: see the rejection above), then the Kilzer would then show that video as a previously watched video, with a previous sharing user and previous watched-with users.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANDREW T CHIUSANO/Examiner, Art Unit 2174